        Case 2:21-ap-01113-ER                   Doc 11 Filed 07/23/21 Entered 07/23/21 10:06:27                                     Desc
                                                 Main Document    Page 1 of 5



 Attorney or Party Name, Address, Telephone &                             FOR COURT USE ONLY
 FAX Nos., State Bar No. & Email Address

 TRACY WILKISON
 Acting United States Attorney
 THOMAS D. COKER
 Assistant United States Attorney
 Chief, Tax Division
 GAVIN GREENE (SBN 230807)
 Assistant United States Attorney
 Federal Building, Suite 7211
 Los Angeles, CA 90012
 Telephone: (213) 894-4600
 Facsimile: (213) 894-0115
 E-mail: gavin.greene@usdoj.gov

      Individual appearing without attorney
      Attorney for: United States of America

                              UNITED STATES BANKRUPTCY COURT
                     CENTRAL DISTRICT OF CALIFORNIA LOS ANGELES DIVISION

                                                                          CASE NO.: 2:21-bk-12801-ER
 IN RE JOE TORRES,                                                        CHAPTER: 7
                             Debtor.                                      ADVERSARY NO.: 2:21-ap-01113-ER

 JOE TORRES,

                              Plaintiff.
                                                                          NOTICE OF LODGMENT OF ORDER OR
 v.                                                                       JUDGMENT IN ADVERSARY PROCEEDING
                                                                          RE: Stipulation to Resolve Whether IRS Tax
 UNITED STATES OF AMERICA, et al.,                                        Liabilities are Subject to Discharge
                              Defendants.



PLEASE TAKE NOTE that the order or judgment titled Order Establishing IRS Tax Subject to Discharge
was lodged on 7/23/21 and is attached. This order relates to the motion which is docket number 10.




         This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                      Page 1                  F 9021-1.2.ADV.NOTICE.LODGMENT
Case 2:21-ap-01113-ER   Doc 11 Filed 07/23/21 Entered 07/23/21 10:06:27   Desc
                         Main Document    Page 2 of 5




              EXHIBIT A
     Case 2:21-ap-01113-ER   Doc 11 Filed 07/23/21 Entered 07/23/21 10:06:27   Desc
                              Main Document    Page 3 of 5



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   THOMAS D. COKER
     Assistant United States Attorney
 3   Chief, Tax Division
     GAVIN L. GREENE (Cal. Bar No. 230807)
 4   Assistant United States Attorney
          Federal Building, Suite 7211
 5        300 North Los Angeles Street
          Los Angeles, California 90012
 6        Telephone: (213) 894-4600
          Facsimile: (213) 894-0115
 7        E-mail: Gavin.Greene@usdoj.gov
 8   Attorneys for the United States of America
 9
                        UNITED STATES BANKRUPTCY COURT
10
                        CENTRAL DISTRICT OF CALIFORNIA
11
                               LOS ANGELES DIVISION
12
     In re:                                       Case No. 2:21-bk-12801-ER
13
     Joe Torres,                                  Chapter 7 Bankruptcy
14
          Debtor.                                 Adv. Case No. 2:21-ap-01113-ER
15
                                                  Order Establishing IRS Tax Subject to
16                                                Discharge
17   Joe Torres,
18        Plaintiff.
19                 v.
20   United States of America, et al;
21        Defendants.
22
23
24
25
26
27
28
                                              1
     Case 2:21-ap-01113-ER   Doc 11 Filed 07/23/21 Entered 07/23/21 10:06:27   Desc
                              Main Document    Page 4 of 5



 1        The Court, having considered the Stipulation of the Joe Torres
 2   (Plaintiff) and the United States of America, on behalf of its agency the
 3   Internal Revenue Service, by and through their respective attorneys of
 4   record, and good cause appearing,
 5        IT IS ORDERED that the Stipulation of Plaintiff and the United
 6   States resolving all claims against the United States in the above-captioned
 7   complaint is hereby approved.
 8        IT IS FURTHER ORDERED that Plaintiff’s federal income tax
 9   obligations for tax, interest, and penalties for the tax year 2013 is subject to
10   Discharge, pursuant to 11 U.S.C. §§ 523(a)(1)(A) and (B), and 727.
11        IT IS FURTHER ORDERED that the dischargeability of Plaintiff’s
12   federal income tax liability for tax year 2013 may be revoked under 11
13   U.S.C. § 523(a)(1)(C) if the United States or the IRS discover evidence that
14   the Plaintiff has willfully attempted to evade or defeat said tax liabilities.
15
16        IT IS SO ORDERED.
17
18
19                                          ###
20
21
22
23
24
25
26
27
28
                                              2
        Case 2:21-ap-01113-ER                     Doc 11 Filed 07/23/21 Entered 07/23/21 10:06:27                                     Desc
                                                   Main Document    Page 5 of 5


                                                  PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is: 300 N.
Los Angeles Street, Suite 7211, Los Angeles, CA 90012

A true and correct copy of the foregoing document entitled: NOTICE OF LODGMENT OF ORDER OR
JUDGMENT IN ADVERSARY PROCEEDING will be served or was served (a) on the judge in chambers in the form
and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED B THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling
General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
7/23/21, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Bruce A Boice bboice@lawyer.com, r51856@notify.bestcase.com
United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
Edward M Wolkowitz (TR) emwtrustee@lnbyb.com,
ewolkowitz@iq7technology.com;ecf.alert+Wolkowitz@titlexi.com


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On 7/23/21, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.



                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL
(state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 7/23/21, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                           Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 7/23/21                    Maria Luisa Q. Parcon                                              /s/ Maria Luisa Q. Parcon
 Date                        Printed Name                                                      Signature




           This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2012                                                        Page 2                  F 9021-1.2.ADV.NOTICE.LODGMENT
